Citation Nr: 0106055	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-20 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether there is clear and unmistakable error (CUE) in 
the Board of Veterans' Appeals (Board) June 22, 1989 
decision, which affirmed a rating reduction from 60 percent 
to 40 percent for degenerative disk disease of the 
lumbosacral spine.

2.  Whether there is CUE in the Board's June 22, 1989, which 
affirmed the termination of a total disability rating for 
compensation purposes on the basis of individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The moving party in this appeal is the veteran, who had 
active service from November 1970 to April 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on motion, with allegations of CUE in a Board decision dated 
June 22, 1989.  Preliminarily, it is noted that a motion for 
revision of a decision based on CUE must meet certain 
requirements in order to qualify for review by the Board.  
Thirty-eight C.F.R. § 20.1404(a) (2000) requires that the 
motion be in writing, and be signed by the moving party or 
that party's representative.  The motion must include the 
name of the veteran; the name of the moving party if other 
than the veteran; the applicable Department of Veterans 
Affairs (VA) file number; and the date of the Board 
decision(s) to which the motion relates.  If the applicable 
decision involved more than one issue on appeal, the motion 
must identify the specific issue, or issues, to which the 
motion pertains.  The CUE motion in this appeal is in 
accordance with the above.

In November 1977, the RO granted an increased rating for the 
moving party's degenerative disk disease of the lumbosacral 
spine to 60 percent effective date.  In January 1978, the RO 
determined that the moving party met the schedular 
requirements for a total rating based on individual 
unemployability.  By a rating decision dated in January 1986, 
the RO reduced the 60 percent evaluation for the degenerative 
disk disease of the lumbosacral spine to 40 percent.  The RO 
also determined at that time that the moving party no longer 
met the statutory requirements for a grant of individual 
unemployability and discontinued the total rating based on 
individual unemployability.  The moving party appealed both 
issues decided by the January 1986 rating decision.  The 
Board affirmed the January 1986 RO decision on June 22, 1989.  



FINDINGS OF FACT

1.  In a June 22, 1989 decision, the Board affirmed a January 
1986 RO decision which reduced the disability evaluation from 
60 percent to 40 percent for degenerative disk disease of the 
lumbosacral spine and which terminated a total disability 
rating for compensation purposes on the basis of individual 
unemployability.

2.  In August 1999, the moving party's representative filed a 
motion to revise the June 22, 1989 decision on the grounds 
that it contained clear and unmistakable error.  

3.  The June 22, 1989 rating decision failed to apply 38 
C.F.R. § 3.344 to the reduction of the evaluation of the 
veteran's degenerative disk disease of the lumbosacral spine 
from 60 percent to 40 percent, and such failure manifestly 
changed the outcome.  

4.  The June 22, 1989 rating decision failed to apply the 
provisions of 38 C.F.R. § 3.343(c) to the termination of the 
veteran's TDIU rating, but such failure did not manifestly 
changed the outcome


CONCLUSIONS OF LAW

1.  The June 22, 1989 Board decision affirming the reduction 
from 60 percent to 40 percent for degenerative disk disease 
of the lumbosacral spine, was the product of CUE.  38 
U.S.C.A. § 5109A, 7111 (West Supp. 2000); 38 C.F.R. §§ 
20.1400, 20.1401, 20.1402, 20.1403, 20.1404 (2000).

2.  The June 22, 1989 Board decision affirming the 
termination of a TDIU was not the product of CUE.  38 
U.S.C.A. §§ 5109A, 7111; 38 C.F.R. §§ 20.1400, 20.1401, 
20.1402, 20.1403, 20.1404 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error (CUE) are adjudicated pursuant 
to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-
1411.  Pursuant to 38 C.F.R. § 20.1404(b), the motion 
alleging CUE in a prior Board decision must set forth clearly 
and specifically the alleged CUE of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy the requirement under 38 C.F.R. § 20.1404(b).  
Motions that fail to comply with the requirements shall be 
denied.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a)  General.  CUE is a very specific and 
rare kind of error.  It is the kind of 
error, of fact or of law, that when 
called to the attention of later 
reviewers compels the conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error.  
Generally, either the correct facts, as 
they were known at the time, were not 
before the Board, or the statutory and 
regulatory provisions extant at the time 
were incorrectly applied.

(b)  Record to be reviewed.  (1)  
General.  Review for CUE in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.  (2)  Special rule for Board 
decisions issued on or after July 21, 
1992.  For a Board decision issued on or 
after July 21, 1992, the record that 
existed when that decision was made 
includes relevant documents possessed by 
VA not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, 
provided that the documents could 
reasonably be expected to be part of the 
record.

(c)  Errors that constitute CUE.  To 
warrant revision of a Board decision on 
the grounds of CUE, there must have been 
an error in the Board's adjudication of 
the appeal which, had it not been made, 
would have manifestly changed the outcome 
when it was made.  If it is not 
absolutely clear that a different result 
would have ensued, the error complained 
of cannot be clear and unmistakable.

(d)  Examples of situations that are not 
CUE.  (1)  Changed diagnosis.  A new 
medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board 
decision.  (2)  Duty to assist.  The 
Secretary's failure to fulfill the duty 
to assist.  (3)  Evaluation of evidence.  
A disagreement as to how the facts were 
weighed or evaluated.

(e)  Change in interpretation.  CUE does 
not include the otherwise correct 
application of a statute or regulation 
where, subsequent to the Board decision 
challenged, there has been a change in 
the interpretation of the statute or 
regulation.
38 U.S.C.A. §§ 501(a), 7111.

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  As was discussed in the 
notice of proposed rulemaking (NPRM), 63 Fed. Reg. 27534, 
27536 (1998), the sponsor of the bill that became the law 
specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

As stated by the Court, for CUE to exist:

(1) [e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

Thirty-eight C.F.R. § 20.1403(d)(3) specifically notes that a 
disagreement as to how the facts were weighed or evaluated 
does not constitute CUE.  The Court has consistently stressed 
the rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE is error that is "undebatable, so that it can be 
said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [CUE] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The provisions of 38 C.F.R. § 3.343(c) in effect at the time 
of the June 1989 Board decision, were substantially the same 
as those in effect today and provided in pertinent part:

Individual unemployability.  (1)  In 
reducing a rating of 100 percent service-
connected disability based on individual 
unemployability, the provisions of § 
3.105(e) are for application but caution 
must be exercised in such a determination 
that actual employability is established 
by clear and convincing evidence.

38 C.F.R. § 3.343(c).

"Clear and convincing" means proven to a "reasonable 
certainty" but not necessarily "undebatable."  Vanerson v. 
West, 12 Vet. App. 254, 258 (1999).  The clear and convincing 
standard of proof is an intermediate standard of proof 
between preponderance of the evidence and beyond a reasonable 
doubt.  Fagan v. West, 13 Vet. App. 48, 55 (1999); Olson v. 
Brown, 5 Vet. App. 430, 434 (1993).

The provisions of 38 C.F.R. § 3.344, provide criteria to be 
considered in reducing a rating evaluation.  Those provisions 
are substantially unchanged from those in effect at the time 
of the 1989 Board decision.  They read as follows:

Sec. 3.344  Stabilization of disability 
evaluations.

(a) Examination reports indicating 
improvement.  Rating agencies will handle 
cases affected by change of medical 
findings or diagnosis, so as  to produce 
the greatest degree of stability of 
disability evaluations  consistent with 
the laws and Department of Veterans 
Affairs regulations governing disability 
compensation and pension.  It is 
essential that the entire record of 
examinations and the medical-industrial 
history be  reviewed to ascertain whether 
the recent examination is full and  
complete, including all special 
examinations indicated as a result of 
general examination and the entire case 
history.  This applies to  treatment of 
intercurrent diseases and exacerbations, 
including hospital reports, bedside 
examinations, examinations by designated 
physicians,  and examinations in the 
absence of, or without taking full 
advantage of,  laboratory facilities and 
the cooperation of specialists in related  
lines.  Examinations less full and 
complete than those on which payments 
were authorized or continued will not be 
used as a basis of reduction.  Ratings on 
account of diseases subject to temporary 
or episodic  improvement, e.g., manic 
depressive or other psychotic reaction,  
epilepsy, psychoneurotic reaction, 
arteriosclerotic heart disease,  
bronchial asthma, gastric or duodenal 
ulcer, many skin diseases, etc., will not 
be reduced on any one examination, except 
in those instances  where all the 
evidence of record clearly warrants the 
conclusion that  sustained improvement 
has been demonstrated.  Ratings on 
account of diseases which become 
comparatively symptom free (findings 
absent) after  prolonged rest, e.g. 
residuals of phlebitis, arteriosclerotic 
heart disease, etc., will not be reduced 
on examinations reflecting the  results 
of bed rest.  Moreover, though material 
improvement in the  physical or mental 
condition is clearly reflected the rating 
agency will  consider whether the 
evidence makes it reasonably certain that 
the  improvement will be maintained under 
the ordinary conditions of life....Rating 
boards encountering a change of diagnosis 
will exercise caution in the 
determination as to whether a change in  
diagnosis represents no more than a 
progression of an earlier diagnosis,  an 
error in prior diagnosis or possibly a 
disease entity independent of  the 
service-connected disability....

(b) Doubtful cases. If doubt remains, 
after according due  consideration to all 
the evidence developed by the several 
items  discussed in paragraph (a) of this 
section, the rating agency will  continue 
the rating in effect, citing the former 
diagnosis with the new  diagnosis in 
parentheses, and following the 
appropriate code there will  be added the 
reference "Rating continued pending 
reexamination ______ months  from this 
date, Sec. 3.344."  The rating agency 
will determine on the  basis of the facts 
in each individual case whether 18, 24 or 
30 months  will be allowed to elapse 
before the reexamination will be made.

(c) Disabilities which are likely to 
improve.  The provisions of  paragraphs 
(a) and (b) of this section apply to 
ratings which have  continued for long 
periods at the same level (5 years or 
more).  They do not apply to disabilities 
which have not become stabilized and are  
likely to improve.  Reexaminations 
disclosing improvement, physical or  
mental, in these disabilities will 
warrant reduction in rating. 

38 C.F.R. § 3.344.

Factual Background

In March 1975, service connection was granted for chronic 
lumbar strain with a history of herniated nucleus pulposus 
and evaluated the disorder as 10 percent disabling, effective 
from December 24, 1974.  

In November 1977, the RO granted an increased rating to 60 
percent for the service-connected back disability effective 
July 21, 1977 and re-characterized the disability as 
degenerative disk disease of the lumbosacral spine.  

In December 1977, the moving party reported that he had 
completed three years of high school and that he last worked 
in November 1977.  He indicated that he had experience as a 
machinist and welder as well as brief employment as a cook, 
clerk and painter.  

In January 1978, the RO granted the claim of entitlement to a 
total rating based on individual unemployability effective 
from November 29, 1977.  

A private psychological evaluation was conducted in April 
1983.  The moving party complained of chronic pain in the 
right leg, right low back, in the tailbone, in the groin, in 
the neck, and shooting pains in the thighs.  He reported that 
he did not take any medication including aspirin for the 
pain, as nothing seemed to work.  He reported that the only 
comfortable position he could find was sitting forward and 
was observed to be somewhat uncomfortable during the 
examination, frequently changing positions.  It was the 
moving party's opinion that he was unable to work due to 
chronic pain problems.  He reported that he was unable to 
sit, stand, or walk for any reasonable period of time.  The 
results of a Hendler screening test for chronic back pain was 
interpreted as showing that the moving party had legitimate, 
organic causes for his pain and that he had responded 
somewhat normally to his pain.  It was noted that the results 
of this testing cannot be interpreted to mean that there were 
no signs of an exaggerated response to pain.  

The summary from the April 1983 psychological testing was 
that the moving party was indeed experiencing chronic pain 
secondary to objective medical findings.  The results also 
suggested that the moving party's subjective report of his 
pain problem was valid and was without considerable emotional 
exaggeration.  The examiner opined that the moving party had 
mild to moderate depression, anxiety and hypochondriasis.  
The examiner further opined that while the moving party was 
not psychiatrically disabled from work, given his physical 
limitations and accompanying emotional problems, it was 
unlikely that the moving party could find nor maintain 
himself in gainful employment at the time of the examination.  

An unsigned and undated letter from the psychologist who 
conducted the April 1983 psychological evaluation includes 
the opinion that the moving party was not a malingerer but 
was truly an objective pain patient.  It was reported that he 
had true pain even though he had obvious psychological 
problems.  A diagnosis of adjustment disorder with mixed 
emotional features was included.  

A May 1983 letter from R. T. Grimes, D.O., is of record.  The 
moving party reported he was involved in a motorcycle 
accident during active duty in 1972 and also was involved in 
an industrial accident in 1977 that resulted in back pain.  
Physical examination revealed that the pelvis was level.  
Marked tenderness to palpation over the right sacroiliac 
joint was noted.  Lumbar flexion was 45 degrees with the 
hands dropping to the level of the knees.  Extension was 
limited to 10 degrees and side bending was accomplished to 30 
degrees bilaterally, all producing pain.  Toe heel walk was 
satisfactory.  Trendelenburg test was negative.  Lower 
extremities reflexes were present but the Achilles reflexes 
were decreased on the right side.  Circumference of the thigh 
and calf were equal bilaterally.  There was no obvious motor 
weakness or muscle atrophy.  Straight leg raising was 
accomplished to 75 degrees bilaterally and produced pain in 
the lumbar spine.  Internal and external rotation to the 
right hip produced pain in the right groin.  Patrick's test 
produced pain in the right groin.  Internal and external 
rotation of the left hip produced lumbar pain.  X-rays were 
referenced as revealing no significant abnormality involving 
the lumbar spine.  There was evidence of a healed fracture of 
the right pelvis.  

It was Dr. Grime's opinion that the moving party's primary 
complaints related to the healed fractures of the pelvis.  He 
may have had S1 nerve root irritation either secondary to the 
disc injury or to the fracture of the sacroiliac joint.  It 
was the doctor's impression that the moving party was 
permanently disabled from "any bending, lifting, stooping, 
crawling and kneeling."  It was the doctor's further 
impression was that the moving party was able to sit, stand, 
and walk for reasonable periods if he could change positions 
frequently.  It was noted the condition was unchanged on an 
objective basis from a previous examination conducted in 1981 
and on a subjective basis, the condition was more severe.  

In a June 1985 letter, the moving party reported that he was 
involved in building his own house and improving the road 
leading to the house.  

Computed Tomography (CT) examination conducted in October 
1985 was interpreted as being an essentially negative lumbar 
CT.  X-ray examination was interpreted as revealing no 
evidence of acute process, status post old fracture of the 
inferior and superior right pubic with some deformity of 
pelvic contour.  

A VA examination was conducted in December 1985.  The moving 
party complained at that time of stiffness and weakness in 
the lower back with pain radiating into the right lower 
extremity.  He reported the symptoms were aggravated by cold, 
damp weather.  Physical examination revealed flexion to 45 
degrees and extension to 10 degrees.  Lateral motion was 20 
degrees bilaterally and rotation was 50 degrees bilaterally.  
There was limitation of motion related to perceived pain.  No 
muscle spasm was noted and no tilt was present.  Some 
tenderness over the lumbosacral area was present.  Straight 
leg raising was negative.  No definite paresthesias or 
muscular weakness was noted.  Both thighs and calves were 
equal in circumference.  Peripheral pulses were present in 
the lower extremities.  Patellar reflexes were 2+ 
bilaterally.  The left Achilles was 2+ and the right Achilles 
was 1+.  The moving party was able to heel and toe walk with 
difficulty and also complained of considerable back pain when 
attempting to perform the maneuvers.  Gait was normal.  He 
was able to dress and undress and move on and off the 
examining table without difficulty.  

In January 1986, the RO reduced the disability evaluation for 
the moving party's service-connected back disability from 60 
percent to 40 percent.  At the same time, the RO determined 
that the moving party no longer met the statutory 
requirements for a grant of a individual unemployability.  
The moving party perfected an appeal with this rating 
decision.  

In February 1986, the moving party reported that he was 
attempting to obtain employment as a Disc Jockey.  

In an April 1986 statement, the moving party reported that 
while he was building a cabin, it only measured eight feet by 
eight feet and that while it only took twenty hours to build, 
he had to spread the twenty hours out over eight days due to 
back pain.  He further reported that his road clearing 
consisted of tying a metal bar to his truck and dragging the 
bar up and down the road.  

In May 1986, Dr. Grimes reported that he had examined the 
moving party the same month.  At that time, he complained of 
increasing pain in his low back with radiation into his right 
leg.  He reported that he had fractured his pelvis in 1972 
and had a subsequent industrial accident in 1977 while 
lifting a tub of transmission fluid.  He indicated that he 
had had persistent low back pain with radiation into the 
right leg.  Physical examination revealed pain on lumbar 
flexion and lesser pain on all lumbar motion.  Stocking glove 
anesthesia was present in the right lower extremity compared 
to the left.  Straight leg raising at 60 degrees in the 
supine position produced lumbar and right leg pain.  Obvious 
fibrillation in the right calf were noted.  It was the 
doctor's impression that, on a subjective basis, the moving 
party had an increase in his complaints as compared to 
previous examinations conducted in 1981 and 1983.  The 
objective findings were found to be unchanged.  It was the 
doctor's opinion that the moving party's disability had not 
decreased but had increases since the last examination.  

Electromyograph (EMG) and nerve conduction studies were 
conducted in September 1986.  The testing resulted in the 
opinion that the changes observed were most likely 
represented an old lesion and L5 radiculopathy affecting more 
the right side although to some extent is compromised at the 
left.  

Pursuant to a Board remand the moving party was hospitalized 
at a VA facility for a period of observation and evaluation 
in June and July of 1987.  His main complaint was of 
fasciculations in the right calf and pain in both legs that 
had been present since 1972 and increasing.  He also 
complained of shooting pelvic pain and leg pain as well as 
leg cramps.  An impression was given that the moving party 
was exhibiting manipulative behavior.  Positive sciatic on 
ambulation was noted as well as apparent pain greater on the 
right than left.  Other clinical records from this period of 
hospitalization included the following:

A June 1987 record includes a doctor's concern that the 
moving party appears to be very intelligent and to have 
excelled in his trade but that he had learned to consider 
himself disabled.  The doctor noted that the moving party had 
put tremendous energy into battling VA, rather than use his 
skills in a teaching or supervisory position.  The doctor 
reported he had observed the moving party walk without 
apparent discomfort.  He was also able to sit talking with 
the doctor for up to an hour without any sign of discomfort.  
A separate clinical record dated in June 1987 included an 
impression of low back pain secondary to possible L5-S1 on 
right with decreased ankle jerk that was not acute.  It was 
noted that there was functional embellishment of painful 
signs and symptoms at the lumbar back without corroborating 
signs.  It was also noted that by history, there was likely 
hypochondriasis or a personality disorder.  

A June 1987 clinical record includes the notation that the 
moving party reported that he was able to do anything for 
approximately two hours but then he had to lay down.  It was 
noted that the moving party spoke freely about his need for 
service connection yet he was able to get on a stretcher for 
a myelogram without problems.  

A June 1987 clinical record included the opinion that it 
would be helpful to encourage the moving party's skills "to 
direct him to useful work even though it may not be what the 
[moving party] desires.  [the moving party] is obviously of 
high intelligence and manual skills, and could probably 
perform useful work if not physically demanding."  

Another record dated in June 1987 revealed that the moving 
party last worked in November 1977 when he "self-
terminated" his employment.  The moving party reported that 
he was informed by a doctor in Phoenix that he would be in a 
wheel chair if he didn't stop working.  The clinician noted 
the moving party did not seem to discriminate between heavy 
lifting and other types of work.  The clinician opined that 
the moving party appeared to be bright and "capable of even 
supervisory work."  The clinician noted that the moving 
party had multiple documented independent observations of an 
ability to walk, bend and stoop without difficulty.  It was 
reported that it "is unclear if [the moving party] is 
malingering (i.e. defrauding the VA deliberately) or 
hypochondricsical (i.e. he believes he cannot function)."  
The clinician reported the moving party made $1900+/year in 
1977 from employment until labeled "disabled" on 
"essentially subjective data."  The clinician hoped that 
someone would be able to help the moving party re-find his 
ability to work.  

The hospitalization summary dated in July 1987 includes 
diagnoses of low back pain of uncertain etiology and evidence 
of stable old right S1 decreased ankle jerk without herniated 
disc and no motor weakness or atrophy.  The moving party's 
condition at discharge was found to be fair without 
subjective reduction in the lower back pain.  It was noted, 
however, that the organic work-up was felt to be complete and 
the moving party was not believed to have any ongoing or 
active disease process that might be giving him pain.  It was 
not felt that the moving party needed a period of 
convalescence "and he should be capable of returning to some 
kind of employment."  No medications were planned at the 
time of the discharge.  It was reported that "[g]iven the 
patient's past history, the rehabilitation potential is 
there, however, should be regarded as probably a difficult 
patient to rehabilitate given some of the psychological 
evaluation which has been done in the past."  

A private orthopedic consultation by R. A. Silver, M.D. was 
conducted in July 1987.  The moving party's  chief complaint 
was pain and discomfort in the right calf along with 
twitching in the calf.  He also reported some numbness in the 
right leg.  He alleged he was lacking strength and stability 
in the right leg.  Physical examination revealed obvious 
lumbosacral plexus abnormalities.  Ankle jerk was diminished.  
Pain was present on straight leg raising.  There was 
approximately a .5 centimeter leg length discrepancy with the 
right being slightly shorter than the left but the examiner 
did not think this was of any major significance.  It was 
opined that the moving party's motor deficits would never 
return. 

In August 1987, Dr. Silver reported that the moving party's 
biggest problem was prolonged activity in that he cannot sit 
or stand for a long period of time.  He had chronic 
coccygodynia.  A lumbosacral plexopathy referable to trauma 
was noted, which the doctor opined was a chronic problem that 
was not subject to change and "may get progressively worse 
as time goes on."  

In June 22, 1989, the Board affirmed the RO's January 1986 
rating decision.  The Board's findings of fact from that 
decision were generally that the moving party's 
intervertebral disc syndrome was productive of not more than 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief; service connection was also in 
effect for residuals of a fracture of the clavicle and 
residuals of a bilateral fracture of the inferior and 
superior pubic rami; the moving party last worked in 1977 and 
has work experience as a machinist and welder; the moving 
party had completed three years of high school; and the 
moving party's service-connected disabilities did not 
preclude him from engaging in some form of substantially 
gainful employment.  The pertinent conclusion of law was that 
the criteria for assignment of a temporary total disability 
evaluation on the basis of individual unemployability were 
not met."  The Board included in its discussion of the 
pertinent law and regulations 38 C.F.R. § 3.343(c), which 
provides that "In reducing a rating of 100 percent service-
connected disability based on individual unemployability, 
caution must be exercised in such determination that actual 
unemployability is established by clear and convincing 
evidence."  The Board did not cite to 38 C.F.R. § 3.344 in 
its decision.  

The Board's discussion of the increased rating claim 
consisted of the following:  

The medical evidence of record, including 
the reports submitted by the veteran, 
does not show the presence of pronounced 
intervertebral disc syndrome with 
persistent symptoms compatible with 
sciatic neuropathy, such as 
characteristic pain, demonstrable muscle 
spasm, and absent ankle jerk or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief.  The findings 
described do not approximate more than 
severe intervertebral disc syndrome.  
Accordingly, we do not find a basis upon 
which to assign a higher disability 
evaluation for the veteran's back 
disorder.

The Board's discussion of the individual unemployability 
claim consisted of the following:  

The veteran has also appealed the 
termination of the total disability 
evaluation on the basis of individual 
unemployability.  In addition to his back 
disability, the veteran has service-
connected fractures of the pelvis and 
clavicle, neither of which presents 
significantly disabling manifestations.  
The manifestations of the low back 
disability, while significant, are not of 
such severity as to preclude the veteran 
from engaging in some form of 
substantially gainful employment, when 
considered in combination with his other 
service-connected disabilities.  The 
evidence regarding the level of the 
veteran's disability is not so evenly 
balanced as to raise a reasonable doubt.

Analysis

Rating Reduction

The moving party has alleged that the Board erred in its June 
1989 decision in not applying the provisions of 38 C.F.R. 
§ 3.344 when it affirmed the reduction in the evaluation of 
the service-connected degenerative disk disease of the 
lumbosacral spine from 60 percent to 40 percent.  In this 
case, it is clear that the 60 percent evaluation for 
degenerative disk disease of the lumbosacral spine was in 
effect for more than five years prior to RO's January 1986 
decision.  The rating reduction, therefore was subject to the 
provisions of 38 C.F.R. § 3.344.

In the June 1989 Board decision at issue here, the Board 
incorrectly phrased the issue in terms of whether the veteran 
was entitled to an increased rating for degenerative disk 
disease of the lumbosacral spine.  In fact, the issue 
presented was whether the reduction of the veteran's rating 
from 60 percent to 40 percent was proper.  See Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 279-80 (1992); Peyton v. 
Derwinski, 1 Vet. App. 282, 286 (1991).  The June 1989 Board 
decision did not consider the provisions of 38 C.F.R. § 3.344 
either explicitly or implicitly.  A reading of the Board's 
June 22, 1989 decision does not include any language showing 
that the Board considered and applied the provisions of 
38 C.F.R. § 3.344.  The provisions of C.F.R. § 3.344 were in 
existence at the time of the 1989 Board decision; thus, the 
Board was required to apply it.  See Olson v. Brown, 5 Vet. 
App. 430, 433-434 (1993) (The requirements for decrease of a 
rating for disabilities which have continued for a long time 
at the same level are more stringent than those for an 
initial award or an increase in ratings).  (citing, in part, 
Collier v. Derwinski, 2 Vet. App. 247, 249 (1992)); Tucker v. 
Derwinski, 2 Vet. App. 201, 203-04 (1992). 

In several instances the Court has held that failure on the 
part of the Board to properly apply the provisions of 38 
C.F.R. § 3.344 in rating reduction cases results in the 
rating at issue being void ab initio.  Brown v. Brown, 5 Vet. 
App. 413, 422 (1993); Dofflemyer v. Derwinski, 2 Vet. App. 
277 (1992).  The Board notes that in this case, the Board did 
not improperly apply 38 C.F.R. § 3.344, it failed to apply 
the regulation at all.  In both Brown and Dofflemyer the 
Court reversed and remanded the Board's decision to reduce 
the veteran's disability rating in order for the Board to 
reinstate the veteran's prior disability rating.  See also 
Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Ternus v. 
Brown, 6 Vet. App. 370, 376 (1994) (RO's failure to apply 
reduction regulation was clear and unmistakable error).  

However, in those cases the Court determined not only that 
the regulation was not considered, but that the failure led 
to a manifestly different result.  The record shows that the 
RO reduced the veteran's evaluation on the basis of a single 
examination conducted in December 1985.  Since the veteran's 
disability was not listed among those generally requiring 
more than one examination prior to reduction, it is arguable 
that the veteran's disability could have been reduced under 
§ 3.344, on the basis of a single examination.  Cf. Brown v. 
Brown, 5 Vet. App. 413 (1993).  Under the provisions of 
§ 3.344, a rating reduction would require at least that the 
examination show material improvement in the condition.  
Kitchens v. Brown, supra.  In making this determination, the 
RO and Board should have compared the December 1985 
examination with the last rating examination upon which the 
60 percent evaluation was continued.  Karnas v. Derwinski, 1 
Vet. App. 308, 310-311 (1991).

The last examination upon which the 60 percent evaluation was 
continued took place in May 1980.  A comparison of that 
examination with the December 1985 examination shows no 
improvement.  For instance the 1980 examination showed that 
the veteran had 60 degrees of flexion, while the 1985 
examination showed that the veteran had only 45 degrees of 
flexion.  Other findings were little changed between the two 
examinations.  The 1985 examination was also less complete 
than the 1980 examination.  The 1980 examination contained a 
diagnosis, while the 1985 examination did not.  Accordingly, 
had the Board applied the provisions of 38 C.F.R. § 3.344, 
the Board would have been required to conclude that the 
rating reduction was improper.  Therefore, the Board 
concludes that had the provisions of that regulation been 
applied the result would have been manifestly different.

Based on the Board's failure to apply the provisions of 38 
C.F.R. § 3.344, clear and unmistakable error was present in 
the June 22, 1989 decision which reduced the disability 
evaluation from 60 to 40 percent for the degenerative disk 
disease of the lumbosacral spine.  The evidence of record 
incontrovertibly did not show material improvement in the 
physical condition of the degenerative disk disease of the 
lumbosacral spine that would warrant reduction of the 
longstanding rating.

TDIU Termination

The Board has construed an August 1999 Memorandum from the 
moving party's representative as a motion for correction of 
clear and unmistakable error in a June 22, 1989 Board 
decision due to several alleged errors committed by the Board 
at that time. 

The moving party's representative alleged that there were 
outstanding VA treatment records reported in 1985 that had 
not been obtained at the time of the June 22, 1989 decision, 
and which might have changed the outcome of that decision.  
The claim of a failure in the duty to assist cannot be the 
basis for a clear and unmistakable error claim.  See Hayre v. 
West, 188 F.3d 1327, 1333-34 (1999).  The Board notes that in 
Tetro v. Gober, 14 Vet. App. 100 (2000) the Court held that a 
failure in the duty to assist which did not rise to the level 
of a grave procedural error would not vitiate a final Board 
decision.  In the present case, the Board finds the failure 
to obtain the outstanding VA treatment records identified by 
the moving party was a "garden variety" breach of VA's duty 
to assist and does not rise to the level of a grave 
procedural error.  See Simmons v. West, 13 Vet. App. 501, 509 
(2000).  While VA treatment records that were reported in 
1985 had not been associated with the claims file at the time 
of the June 1989 Board decision, subsequent clinical records 
dated in June and July of 1987 were obtained and reviewed in 
conjunction with the issues on appeal.  Other than the VA 
treatment reported by the moving party in 1985, he had not 
indicated that there were outstanding treatment records that 
had not been obtained.  In December 1987, the moving party 
requested that treatment records be obtained from Dr. Silver.  
He did not indicate that there were outstanding VA treatment 
records.  Treatment records from Dr. Silver were obtained.  
The Board finds that, while VA treatment records, which the 
moving party referenced in 1985, were not obtained, the 
subsequent VA treatment records were obtained.  These 
subsequent records were more current by approximately two 
years and thus more probative.  

The moving party's representative has alleged that the June 
22, 1989 Board decision included clear and unmistakable error 
in affirming the termination of TDIU without applying the 
provisions of 38 C.F.R. § 3.343(c), which makes the 
discontinuance dependent on a finding of actual employability 
established by clear and convincing evidence.  The laws and 
regulations portion of the Board's June 1989 decision 
specifically included the provisions of 38 C.F.R. § 3.343(c) 
which pertain to the reduction in a total rating based on 
individual unemployability.  However, there was no discussion 
of the clear and convincing standard was included in the 
discussion and evaluation portion of the Board's decision.  

It is clear from a reading of the June 1989 decision that, 
while the provisions of 38 C.F.R. § 3.343(c) were cited, they 
were not discussed or applied to the veteran's claim.  The 
Board's decision makes clear that it denied his claim because 
it found that he had not demonstrated that he was 
unemployable, while the provisions of 38 C.R.R. § 3.343(c) 
required that the Board find by clear and convincing evidence 
that the veteran was actually employable.

A remaining question is whether the Board's failure to apply 
the correct legal standard to the total rating termination 
led to a manifestly different result.  Olson v. Brown, at 
434.  The Board had before it evidence that the veteran was 
employable.  This evidence consisted of his reports that he 
had been an active participation in the construction of his 
home and a road leading to his home.  While the veteran 
offered various statements as to the extent of his 
involvement in the home and road construction, the Board had 
before it evidence that the veteran was very active in the 
heavy labor of home and road construction.  It could have 
given greater credibility to this evidence than to evidence 
he had only limited involvement.  

The Board also had before it medical evidence that the 
veteran had no organic impairment that explained his pain, 
that he was malingering, and that he was capable of 
employment.  

On the other hand, of record at the time of the June 1989 
Board decision was a letter from a private health care 
provider dated in April 1983, which included the opinion that 
it was unlikely that the moving party could find nor maintain 
gainful employment.  

In May 1983, Dr. Grimes provided a somewhat conflicting 
opinion regarding the moving party's employability when he 
reported that the moving party was permanently disabled from 
any bending, lifting, stooping, crawling and kneeling but he 
was able to sit, stand, and walk for reasonable periods if he 
could change positions frequently.  Dr. Grimes also reported 
that, subjectively, the moving party's condition had become 
more severe.  In May 1986, Dr. Grimes opined that the moving 
party's disability had increased since the last examination.  
Dr. Silver reported in July 1987 that the moving party's 
motor deficits would never return and in August 1987, he 
reported that the moving party's problem might become 
progressively worse.  Dr. Silver did not provide an opinion 
that the moving party was unemployable.

The clear and convincing standard does not require that the 
evidence be unanimous.  The Board could have weighed the 
evidence, and found that the evidence of the veteran's actual 
employability was clear and convincing.  Therefore, the Board 
cannot find that had 38 C.F.R. § 3.343 been correctly 
applied, it would have manifestly changed the outcome of the 
decision.



ORDER

CUE is shown in the Board's June 22, 1989 decision, which 
affirmed a rating reduction from 60 percent to 40 percent for 
degenerative disk disease of the lumbosacral spine.

CUE is not shown in the Board's  June 22, 1989 decision, 
which affirmed the removal of a total disability rating for 
compensation purposes on the basis of individual 
unemployability.



		
	Mark D. Hindin 
	Veterans Law Judge
	Board of Veterans' Appeals



 


